Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the Amendment filed on May 13, 2021, which paper has been placed of record in the file.
2.           Claims 1-10 and 16-25 are pending in this application. 




Claim Rejections - 35 USC § 101
3.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

4.      Claims 1-10 and 16-25 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a device and, therefore, is a machine.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: crawling POI data of a predetermined map website…, acquiring surrounding POI data of each retail outlet based on a location of each retail outlet, constructing a POI relevant outlet feature…, acquiring surrounding location based service information of each retail outlet…, constructing a client relevant feature of each retail outlet…, scoring reach retail outlet based on a number of new clients increased in a predetermined time period and a revenue index of each retail outlet…, constructing a scoring model of each retail outlet by performing supervised learning of a preset classicization algorithm model using the POI relevant outlet features, the client relevant feature, and a score of each retail outlet, and displaying the scoring model of each retail outlet, which is a method of organizing human activity (managing personal behavior or relationships or interactions between people including social activities, teaching and following rules or instructions), then it falls within the “Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations of: crawling POI data of a predetermined map website…, acquiring surrounding POI data of each retail…, constructing a POI relevant outlet feature…, acquiring surrounding location…, constructing a client relevant feature of each retail outlet…, scoring reach retail outlet…, constructing a scoring model of each retail outlet by performing supervised learning of a preset classicization algorithm model using the POI relevant outlet features, the client relevant feature, and a score of each retail outlet…, and displaying the scoring model of each retail outlet, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “the electronic device”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processor, a storage device, and using the processor to perform crawling, acquiring, constructing, scoring, constructing, and displaying steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of crawling, acquiring, constructing, scoring, constructing, and displaying steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor). The combination of these additional “crawling POI data of a predetermined map website a crawler system; a network interface that establishes a communication connection between the electronic device and one or more terminal devices”, which are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 

           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in figure 1 and paras [00109] of using general-purpose computer and available commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
            Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations “crawling POI data of a predetermined map website a crawler system; a network interface that establishes a communication connection between the electronic device and one or more terminal devices” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Collecting and transmitting information over a network is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that receiving and transmitting data is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “crawling POI data of a predetermined map website a crawler system; a network interface that establishes a communication connection between the electronic device and one or more terminal devices” do not providing any improvements to the computer functionality, improvements to the network/network interface, improvements to the client device/interface, they are just merely used as general means for collecting and transmitting information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
          i. Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the “crawling POI data of a predetermined map website a crawler system; a network interface that establishes a communication connection between the electronic device and one or more terminal devices” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “crawling POI data of a predetermined map website a crawler system; a network interface that establishes a communication connection between the electronic device and one or more terminal devices”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the network/network interface, improvements to the client device/interface, they just merely used as general means for collecting and transmitting data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. It is similar to other concepts that have been identified by the courts, such as Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
Claim 2 recites…inputting a POI relevant outlet feature…; Claim 3 recites…acquiring the POI data within a predetermined area…, classifying and counting the relevant outlets of the predetermined type, and linking the relevant outlets of the predetermined type…; Claim 4 recites acquiring the LBS information of each retail outlet within in a predetermined area…; Claim 5 recites acquiring a first predetermined number of the retail outlets…, acquiring a second predetermined number of the retail outlets…, training the random forest model…, checking a scoring accuracy rate..., ending the training operation…, increasing the number of the retail outlet…; Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
          Regarding independent claims 6 and 16, Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 6 directed to method, independent claim 16 directed to a medium,  are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
          Accordingly, claims 1-10 and 16-25 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.




Allowable Subject Matter
5.           Claims 1-10 and 16-25 are allowed over the prior arts cited of record because the prior arts cited of record do not disclose at least “constructing a scoring model of each retail outlet by performing supervised learning of a preset classification algorithm model using the POI relevant outlet feature, the client relevant feature, and a score of each retail outlet.”



                                      Response to Arguments/Amendment
6.       Applicant's arguments with respect to claims 1-10 and 16-25 have been fully considered but are not persuasive.

            I. Claim Rejections - 35 USC § 101
             Claims 1-10 and 16-25 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). (See details above).
             In response to the Applicant’s arguments, the Examiner submits that the new limitations added to the claims do not overcome the 101 rejections:
             a network interface that establishes a communication connection between the electronic device and one or more terminal devices;
              acquiring surrounding POI data of each retail outlet from the one or more terminal devices through the network interface;
              acquiring surrounding location based service (LBS) information of each retail outlet from the one or more terminal devices through the network interface; and
              displaying the scoring model of each retail outlet on the electronic device.
             Step 2A - Prong 1: The claim recites the following limitations: crawling POI data of a predetermined map website…, acquiring surrounding POI data of each retail outlet based on a location of each retail outlet, constructing a POI relevant outlet feature…, acquiring surrounding location based service information of each retail outlet…, constructing a client relevant feature of each retail outlet…, scoring reach retail outlet based on a number of new clients increased in a predetermined time period and a revenue index of each retail outlet…, constructing a scoring model of each retail outlet by performing supervised learning of a preset classicization algorithm model using the POI relevant outlet features, the client relevant feature, and a score of each retail outlet, and displaying the scoring model of each retail outlet, which is a method of organizing human activity (managing personal behavior or relationships or interactions between people including social activities, teaching and following rules or instructions), then it falls within the “Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations of: crawling POI data of a predetermined map website…, acquiring surrounding POI data of each retail…, constructing a POI relevant outlet feature…, acquiring surrounding location…, constructing a client relevant feature of each retail outlet…, scoring reach retail outlet…, constructing a scoring model of each retail outlet by performing supervised learning of a preset classicization algorithm model using the POI relevant outlet features, the client relevant feature, and a score of each retail outlet…, and displaying the scoring model of each retail outlet, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “the electronic device”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
           Step 2A - Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processor, a storage device, and using the processor to perform crawling, acquiring, constructing, scoring, constructing, and displaying steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of crawling, acquiring, constructing, scoring, constructing, and displaying steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor). The combination of “crawling POI data of a predetermined map website a crawler system; a network interface that establishes a communication connection between the electronic device and one or more terminal devices”, which are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
             Step 2B: As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
             Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations “crawling POI data of a predetermined map website a crawler system; a network interface that establishes a communication connection between the electronic device and one or more terminal devices” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Collecting and transmitting information over a network is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that receiving and transmitting data is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “crawling POI data of a predetermined map website a crawler system; a network interface that establishes a communication connection between the electronic device and one or more terminal devices” do not providing any improvements to the computer functionality, improvements to the network/network interface, they are just merely used as general means for receiving and transmitting information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
          Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
          i. Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the “crawling POI data of a predetermined map website a crawler system; a network interface that establishes a communication connection between the electronic device and one or more terminal devices” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “crawling POI data of a predetermined map website a crawler system; a network interface that establishes a communication connection between the electronic device and one or more terminal devices”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the network/network interface, they just merely used as general means for receiving and transmitting data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. It is similar to other concepts that have been identified by the courts, such as Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
              According, the 101 rejection is maintained.


          
                                                            Conclusion
7.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

8.          Claims 1-10 and 16-25 are rejected.
9.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
           Sheth et al. (US 2018/0340787) disclose an authoritative candidate is selected for determining a location of a point of interest (POI). Source data including name, address, and location for POIs is received from multiple data sources.
            Andrade et al. (US 2018/0316571) disclose a system and method are described for generating a classification model to determine predictive user behavior.

           Fabrikant et al. (US 2016/0189186) disclose computer-implemented methods and systems of determining semantic place data include receiving a plurality of location data reports from a plurality of mobile devices, partitioning them into localized segments, and estimating a geographic region bucket for each segment.
            Bernal et al. (US 2015/0310459) disclose a system and method for detection of drive-arounds in a retail setting.
            Chen et al. (US 2015/0179087) disclose generally drawn towards facilitating interaction between a user and the environment in which the user is located.
            D’ Alberto et al. (10,327,094) disclose systems and methods including mobile devices determining their locations using a location determination system, such as a global positioning system.

10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                         
August 11, 2021